Citation Nr: 1121673	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-26 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to April 1972.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In a March 2009 rating decision, the RO denied service connection for diabetes mellitus.  In a February 2010 rating decision, the RO denied service connection for peripheral neuropathy and hypertension.  In October 2010, the appellant testified at a Board videoconference hearing.  

In a June 2010 statement, the appellant appeared to raise a claim of service connection for a back disability.  The record currently before the Board contains no indication that this claim has been adjudicated by the RO.  Thus, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant did not serve in country in the Republic of Vietnam during the Vietnam era, his overseas service did not include duty or visitation in Vietnam, nor does the evidence show that he was exposed to an herbicide agent such as Agent Orange during active service.

2.  Diabetes mellitus, hypertension, and peripheral neuropathy were not present during the appellant's active service or for many years thereafter and the record on appeal contains no indication that any current diabetes mellitus, hypertension, or peripheral neuropathy is causally related to his active service or any incident therein.  


CONCLUSION OF LAW

Diabetes mellitus, hypertension, and peripheral neuropathy were not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.313, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In February 2007 and September 2009 letters issued prior to the initial decisions on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  These letters also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant's service treatment records are on file as are all relevant post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  The RO has also taken reasonable actions to ascertain whether the appellant served in country in Vietnam or was exposed to herbicides.  In response to the RO's inquiries, the service department has indicated that there is no record of the appellant's having served in country Vietnam or have been exposed to herbicides.  As set forth below, the appellant concedes that he did not serve in country in Vietnam.  Rather, he contends that he was exposed to Agent Orange in the course of his duties aboard ship working with aircraft which had flown over Vietnam.  The record on appeal contains a May 2009 memorandum from the Joint Services Records Research Center (JSRRC) explaining that it is not possible to provide evidence that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam.  Based on the unambiguous response from the service department, the Board finds that further requests for information regarding the appellant's claimed exposure to herbicides would be futile. 

Additionally, given the evidence of record, the Board finds that a VA medical examination is not necessary.  Under applicable criteria, an examination or opinion is necessary if the evidence of record:  (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

In this case, the evidence shows that the appellant's diabetes mellitus, hypertension, and peripheral neuropathy were not present during his active service or within the first post-service year.  Rather, the record shows that he appellant was first diagnosed as having these conditions many years after service separation.  Additionally, the record contains no indication that the appellant's current diabetes mellitus, hypertension, or peripheral neuropathy are causally related to his active service or any incident therein.  Finally, the record on appeal contains no indication that the appellant served in Vietnam, nor does he contend otherwise.  Given these facts, the Board finds that an examination is not necessary.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also McLendon, 20 Vet. App. at 83.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

The appellant's service treatment records are negative for complaints or findings of hypertension, diabetes mellitus, or peripheral neuropathy.  

During his period of active duty, the appellant served aboard the U.S.S. Ranger (CVA 61).  In March 1971, while aboard the Ranger, the appellant was seen in the medical clinic with complaints of tingling all over, labored breathing, and dilated pupils.  He was examined and initially determined to be unfit for duty due to drug ingestion and alcohol.  The appellant was hospitalized.  On reevaluation, physical examination was entirely within normal limits but for paranoid ideation with some nondirectional characteristics in thought process.  During the course of observation, the appellant's mental state improved and he was judged to be fit for duty on the third hospital day.  The final diagnosis on discharge was situational depressive reaction.  

The appellant's service treatment records also include the results of laboratory testing conducted on numerous occasions.  These were consistently negative for any pertinent abnormality, including sugar in the urine.  

At the appellant's March 1972 military separation medical examination, his vascular and endocrine systems were examined and determined to be normal.  Neurologic evaluation was also normal.  The appellant's blood pressure was 120/82.  Laboratory testing was negative, including for sugar in the urine.  

The appellant's DD Form 214N shows that he served aboard the U.S.S. Ranger.  His military occupational speciality was the equivalent of machine installation and repair.  He received a Vietnam Service Medal and a Vietnam Campaign Medal.  The remarks section of the appellant's DD Form 214N contains the notation "Served in Vietnam."  

In February 2007, the appellant submitted an original application for VA compensation benefits, seeking service connection for diabetes mellitus.  The appellant claimed that he had served in Vietnam and had been diagnosed as having diabetes mellitus in 1988.  

In a March 2007 statement, the appellant clarified that his Vietnam service had consisted of serving aboard a ship off the coast of Vietnam.  He recalled that from his ship, he could occasionally see the coast of Vietnam, as well as flashes of light from fighting and bombing.  He also recalled that his military duties had required him to come into contact with aircraft on the flight deck.  He indicated that "[w]here ever the plane had been before I would come into contact with what was on the aircraft."  

Upon receipt of the appellant's claim, the RO contacted the service department and requested any information regarding the appellant's Vietnam service and herbicide exposure.  The service department responded that they were unable to determine whether the appellant had had in-country service in Vietnam.  It was noted that records showed that he had served aboard the U.S.S. Ranger which had been in the official waters of Vietnam on several occasions between November 1970 and April 1971.  

Additionally, in a May 2009 memorandum, the Joint Services Records Research Center (JSRRC) indicated that in the course of its research, it had reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, however, the JSRRC indicated that it had found no evidence indicating that Navy ships had transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam had used, stored, tested or transported tactical herbicides.  Additionally, the JSRRC noted that it could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Thus, JSRRC indicated that they could provide no evidence to support the appellant's claim of exposure to tactical herbicide agent while service aboard a Navy ship during the Vietnam era.

In support of the appellant's claim, the RO obtained private clinical records, dated from January 2000 to February 2007.  In pertinent part, these records note a history of Type II diabetes mellitus diagnosed in 1988, as well as a myocardial infarction in 1993, with cardiac catheterization in April 1999.  The appellant was also noted to have a history of hypertension.  The appellant's medication regimen was noted to include insulin and Lisinopril.  In February 2005, the appellant sought treatment for numerous complaints, including numbness and tingling in the right hand for the past several months.  He was fitted with a wrist splint for carpal tunnel syndrome and advised that if his symptoms persisted, the possibility that his condition may be due to peripheral neuropathy would have to be considered, with subsequent nerve conduction studies.  The assessments included diabetes with possible complications of neuropathy.  

In a June 2010 statement, the appellant claimed that in addition to being exposed to herbicides aboard ship, he had also had neuropathy in service.  He also recalled that he had had abnormal blood tests which he believed to be the initial manifestation of diabetes.  

At his October 2010 Board hearing, the appellant testified that he served aboard a ship off the coast of Vietnam.  He estimated that his ship was approximately 15 miles off the coast of Vietnam.  The appellant again acknowledged that he had never gone ashore at any time.  He indicated, however, that it was his belief that he had been exposed to herbicide residue on aircraft which had flown in Vietnam.  The appellant testified that he had been diagnosed as having diabetes, hypertension, and peripheral neuropathy and believed his conditions were associated with herbicide exposure.  



Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2010).

Service connection for certain chronic diseases, including diabetes mellitus, an organic disease of the nervous system, and cardiovascular-renal disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2009). 

The Vietnam era means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period and the period beginning on August 5, 1964, and ending on May 7, 1975, in all other cases.  38 U.S.C.A. § 101(29) (West 2002); see also 38 C.F.R. § 3.2(f) (2010). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2010). 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA regulations require that a veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).

The enumerated diseases which are deemed to be associated with herbicide exposure include diabetes mellitus and acute and subacute peripheral neuropathy.  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of date on onset.  Id., Note 2.  

Additionally, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to herbicide agents.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The term "ischemic heart disease" includes myocardial infarction, atherosclerotic cardiovascular disease, coronary bypass surgery, and stable and unstable angina, but does not include hypertension.  Id.  

The Secretary of Veterans Affairs also determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted, including hypertension and chronic nervous system disorders like chronic peripheral neuropathy.  .  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).  

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

The appellant seeks service connection for diabetes mellitus, hypertension, and peripheral neuropathy pursuant to regulations providing for presumptive service connection based on herbicide exposure.  After carefully considering the appellant's contentions in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claims.

As noted above, a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to an herbicide agent during such service.  38 C.F.R. § 3.307(a)(6)(iii).  

In this case, the appellant served aboard a ship in the waters offshore Vietnam.  The ship aboard which the appellant served during the Vietnam era, the U.S.S. Ranger, is not identified by the service department as having conducted operations on the inland "brown water" rivers and delta areas of Vietnam.  See e.g. Compensation and Pension Bulletin, January 2010.  Additionally, the appellant did not serve in country in the Republic of Vietnam nor did his service involve duty in or actual visitation to the Republic of Vietnam, nor does he contend otherwise.  Additionally, the record on appeal shows that the service department has identified no record of the appellant having been exposed to herbicides.  

The Board further notes that given his service aboard a ship off the coast of Vietnam, the notation on the appellant's DD Form 214N "served in Vietnam" is not conclusive of in-country service, nor is the appellant's receipt of the Vietnam Service Medal.  Haas, 525 F.3d at 1188 (noting that the Vietnam service medical was awarded to a broader class of service members than those who served on the landmass of Vietnam).  In any event, the Board again notes that the appellant concedes that he did not serve in country in the Republic of Vietnam.  

Absent evidence establishing that the appellant set foot on the land mass of Vietnam, or was present in its inland waterways (so-called "brown water" naval activity), it cannot be presumed that he was exposed to an herbicide agent during service and service connection for diabetes mellitus on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 is not warranted.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Board further notes that the presumptive provisions do not avail the appellant with respect to his claims of service connection for hypertension and chronic peripheral neuropathy, as neither condition is among the enumerated diseases listed in 38 C.F.R. § 3.309(e).  

Setting aside the Agent Orange presumptions, the Board also notes that the appellant's service treatment and personnel records contain absolutely no indication that he was exposed to Agent Orange or any other herbicide agent in service.  The appellant's contention that he was exposed to Agent Orange residue as a result of working with planes which had flown in Vietnam appears to amount to speculation on his part and is not probative as to whether or not he was exposed to Agent Orange, particularly in light of the service department's certification that there is no record of such exposure.  Absent probative evidence of in-service exposure to an herbicide agent, there is no basis upon which to award service connection for diabetes mellitus, peripheral neuropathy, or hypertension on a direct basis due to Agent Orange exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board further notes that the Secretary has determined that there is no association between herbicide exposure and hypertension and chronic peripheral neuropathy and the record on appeal otherwise contains no indication of such a link.  

In addition to the reasons and bases discussed above, the Board observes that the appellant's service treatment records are entirely negative for complaints or findings of diabetes mellitus, peripheral neuropathy, or hypertension.  The Board has considered the appellant's contentions to the effect that he had peripheral neuropathy in service and that he had abnormal laboratory testing which was indicative of diabetes.  Even assuming for the sake of argument that the appellant's statements in this regard are competent, the Board finds them to be lacking in credibility and without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  As discussed in detail above, although the appellant sought treatment on one occasion during service for complaints which included "tingling all over," such symptoms were attributed to drug use and a psychiatric disorder.  There was never any suggestion that the appellant's reported "tingling all over" was indicative of peripheral neuropathy.  Indeed, neurological examination at the time of the appellant's separation from active service was normal.  Similarly, despite the appellant's claim that he now recalls having had abnormal lab tests indicative of diabetes mellitus during service, as set forth above, the record on appeal shows that repeated laboratory testing conducted during the appellant's active service was consistently normal, including for sugar in the urine.  The Board assigns far more probative weight to the contemporaneous service treatment records themselves than to the allegations of the appellant, made in the context of a claim for monetary benefits.  

The post-service medical evidence is similarly negative for complaints or findings of diabetes mellitus, hypertension, or peripheral neuropathy in the first post-service year or for many years after service separation.  Moreover, there is no indication in the evidence of record that any medical professional has related the appellant's current diabetes mellitus, hypertension, or peripheral neuropathy to his active service or any incident therein.  The appellant does not contend otherwise, nor has he alleged continuity of symptomatology since service.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claims of service connection for diabetes mellitus, hypertension, and peripheral neuropathy.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for peripheral neuropathy is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


